     Case 3:20-cv-00059-DPM-JTR Document 31 Filed 07/28/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

LISA RYAN MURPHY                                                           PLAINTIFF
ADC #760343

V.                         No. 3:20CV00059-DPM-JTR

BRADLY, Warden,
McPherson Unit, ADC et al.                                             DEFENDANTS


                                       ORDER

      Defendants Bradly, Griffen, Hearington and Swift have filed: (1) a Motion for

Judgment on the Pleadings and Brief in Support; and (2) a Motion to Revoke

Plaintiff’s In Forma Pauperis Status and Brief in Support. Docs. 27, 28, 29, 30.

Plaintiff must respond to these Motions.

      In addition, the Clerk of the Court will be directed to amend the docket sheet

to reflect these Defendants’ full and correct names, as stated in their Motions.

      IT IS THEREFORE ORDERED THAT:

      1.     Plaintiff must file, within thirty days of the date of this Order,

Responses to Defendants’ Motion for Judgment on the Pleadings (Doc. 27) and

Motion to Revoke In Forma Pauperis Status (Doc. 29).

      2.     Plaintiff is advised that, if she fails to timely respond to this Order, this

case will be dismissed, without prejudice, pursuant to Local Rule 5.5(c)(2).
     Case 3:20-cv-00059-DPM-JTR Document 31 Filed 07/28/20 Page 2 of 2




      3.    The Clerk is directed to amend the docket sheet to reflect that

Defendant “Bradly” is now Toni Bradley; Defendant “Rorey Griffen” is now Rory

Griffin; Defendant “Hearington” is now John Herrington; and Defendant “Swift” is

now Johnnie Swift.

      IT IS SO ORDERED this 28th day of July, 2020.



                                    ____________________________________
                                    UNITED STATES MAGISTRATE JUDGE




                                       2
